Beck, P. J.
1. There is no merit in the exception to the refusal of the court to allow a part of an amendment to the petition tendered by the plaintiff. The amendment tendered sought to vary and contradict the terms of a written contract, -by setting up a parol agreement contemporaneous with the writing.
2. While the case of Kirkland v. Odum, 156 Ga. 131 (118 S. E. 706), was between different parties, the lease under construction in the present case was discussed and construed in that case, and the controlling questions made in the instant case were decided there adversely to the contentions of the plaintiff in error. Applying those rulings to the issues presented in this record, the court did not err in granting a nonsuit.

Judgment affirmed.


All the Justices concur.